The motion is referred to the court that rendered the decision on the prior motion. [See 256 App. Div. 301; Id. 1081.] Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ. Motion for reargument of motion granted, and on reargument motion for leave to appeal to the Court of Appeals granted and the following question certified: In this proceeding, in ascertaining if surplus was produced pursuant to section 1077-c, Civ. Prae. Act, was it proper for the Special Term to refuse to include, as an item tending to produce surplus, the reasonable value of the use and occupation of that part of the mortgaged property occupied by the owner in the conduct of its manufacturing business? Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.